*37OPINION OF THE COURT
Balio, J.
The issue on this appeal is whether the one-year time period for commencement of actions under the toxic tort revival statute (L 1986, ch 682, § 4) is a Statute of Limitations or a condition precedent. We hold that the time period is a Statute of Limitations and that the period may be extended by compliance with CPLR 203 (b) (5).
Plaintiff Kathleen Clark was born in 1958. She allegedly sustained serious personal injuries by reason of her in útero exposure to diethylstilbestrol (DES). This action was commenced against 11 manufacturers of DES by delivering copies of the summons and complaint to the Broome County Sheriff on July 29, 1987, and by personal service upon all of the defendants on either September 18 or 23, 1987. Following joinder of issue, several defendants moved and cross-moved for summary judgment dismissing the complaint upon numerous grounds, most of which have been resolved by the Court of Appeals decision in Hymowitz v Lilly & Co. (73 NY2d 487). This appeal is from an order denying defendants’ application for summary judgment on the ground that delivery to the Sheriff did not extend the time period set forth in the revival statute.
The toxic tort revival statute provides that the claims of persons who had been injured by the latent effects of exposure to five substances, including DES, that were time barred or had been dismissed previously because the Statute of Limitations had expired are "hereby revived and an action thereon may be commenced provided such action is commenced within one year from the effective date of this act” (L 1986, ch 682, § 4). The statute took effect on July 30, 1986. The summons and complaint in this action were delivered to the Sheriff within the one-year period, and defendants were personally served within the 60-day period provided for by CPLR 203 (b) (5). Personal service upon defendants was not made, however, within the one-year period set forth in the revival statute. Defendants contend that commencement of a revived action within the one-year period is a condition precedent and that delivery to the Sheriff cannot operate to extend the one-year period. Supreme Court rejected this argument, and we affirm.
We begin our analysis by noting that CPLR 203 (b) (5) operates to extend a statutory period of limitations for the service of a summons, but it does not extend a time period *38which constitutes a condition precedent (see, Seguritan v Northwest Airlines, 86 AD2d 658, affd 57 NY2d 767; Savino v Demiglia, 133 AD2d 389; S & J Deli v New York Prop. Ins. Underwriting Assn., 119 AD2d 652; see also, McLaughlin, Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C203:7, 1990 Supp Pamph, at 61, 63).
Whether the time period expressed in a statute constitutes a condition precedent or a Statute of Limitations ultimately is a question of legislative intent (see generally, McLaughlin, Supp Practice Commentaries, op. cit., CPLR C201:7, at 63). The Legislature has not expressed its intent on this specific issue. The Governor’s Bill Jacket contains no expression of intent, and the parties have not suggested that a specific expression exists. We do note that the tort reform bill, as presented to the Governor, was entitled "an act to amend the civil practice law and rules and the court of claims act, in relation to statute of limitations and liability for damages caused by the latent effects of exposure to certain substances or materials”. This description, though somewhat indicative of intent, does not conclusively reveal that the Legislature intended the revival statute to be a Statute of Limitations. The language generally describes the entire tort reform package, including the enactment of a discovery-based Statute of Limitations (CPLR 214-c), and does not refer exclusively to the time period set forth in the revival section.
Also inconclusive is the Legislature’s use of the phrase "provided that”. Statutory and contractual provisions using similar condition precedent language ("unless”) consistently have been treated as a Statute of Limitations for the purpose of applying statutory tolling provisions (see, McKnight v City of New York, 186 NY 35; Conolly v Hyams, 176 NY 403; Hamilton v Royal Ins. Co., 156 NY 327). Moreover, in considering the constitutionality of revival statutes using the word "provided”, courts have described the time period set forth in the revival statute as a mere extension of the Statute of Limitations (see, Gallewski v Hentz & Co., 301 NY 164, 175; Matter of McCann v Walsh Constr. Co., 282 App Div 444, 448-449, affd 306 NY 904). Sharrow v Inland Lines (214 NY 101, 108-109) does not compel a contrary conclusion. In Sharrow, the Court of Appeals found use of the language "provided that” to constitute a condition precedent. In that case, however, the conditional language applicable to the time period appeared in the same statute creating a cause of action for wrongful death (L 1847, ch 450), and the decision merely *39applies the general rule, discussed infra, that where a time period is imposed in the same statute creating the cause of action, the period is deemed a condition precedent.
Defendants contend that by restricting the toxic tort revival statute to claims for injuries caused by exposure to five substances, the Legislature intended to ensure to manufacturers of those substances some measure of predictability and risk limitation. In their view, the revival statute was not intended as a Statute of Limitations because the application of various tolling provisions would destroy the predictability as to the number of plaintiffs. We note that the First Department has recently espoused this view (see, Singer v Lilly & Co., 153 AD2d 210). We disagree.
The Legislature’s restriction of the cause of injury to five substances does not compel a conclusion that it intended to similarly restrict the time limitation. The revival statute was limited to those five substances where the prejudicial effect of the exposure-based Statute of Limitations was well known to the Legislature (see, Hymowitz v Lilly & Co., 73 NY2d 487, 515, supra) and to those "exceptional circumstances” which require that an injustice be rectified (supra, at 514). Moreover, as noted in Hymowitz, the Legislature intended to extend the benefit of the revival statute to all plaintiffs, regardless of whether they previously had commenced a claim or whether they had known of their exposure to the substance. That broad inclusion of plaintiffs and the overriding remedial purpose of the statute support a conclusion that the Legislature did not intend the time period to be a condition precedent.1
*40We are not persuaded that application of this State’s various tolling provisions will impose an unreasonable degree of unpredictability on defendants’ liability exposure. The number of potential plaintiffs remains the same as on the date the legislation was enacted. A tolling provision does not increase the risk of exposure intended by the Legislature. Further, defendants have failed to demonstrate persuasively that, in the circumstances of the five substances, the tolling provisions will unreasonably impact upon predictability. Although the impact of the tolling effect of CPLR 203 (b) (5) was known to defendants at the time of the motion in this case, there is no revelation in the record that the provision has had a substantial impact upon the liability risk of any defendant.
We also disagree with the First Department’s perception that the Court of Appeals has construed "a legislative policy of uniformity” to require that the revival statute be construed as a condition precedent (see, Singer v Lilly & Co., supra, at 216). That perception is based upon a quote from the Court of Appeals decision in Hymowitz (supra, at 515)2 which, in our view, the First Department considered out of context. The quoted language specifically refers to a prior discussion expressing the view that the Legislature intended that all plaintiffs have the benefit of the revival statute, irrespective of whether a plaintiff could have sued under preexisting law. The quoted language pertained to the uniform treatment of plaintiffs, not to uniformity with respect to the time period. Also, this is not a case where uniformity is an overriding concern because of differing time periods in various jurisdictions (see, Seguritan v Northwest Airlines, 86 AD2d 658, affd 57 NY2d 767, supra; Kahn v Trans World Airlines, 82 AD2d 696).
In the absence of a clear expression of intent to the contrary, courts generally follow the rule that a time period imposed upon a cause of action will be regarded as a Statute of Limitations if, at the time of enactment, the cause of action was cognizable at common law or had previously been created *41by separate legislation (see, Romano v Romano, 19 NY2d 444; S & J Deli v New York Prop. Ins. Underwriting Assn., 119 AD2d 652, supra; Kahn v Trans World Airlines, 82 AD2d 696, 699, supra). Where, however, the statute establishing the time period also created a new cause of action, the time period is deemed to be a condition precedent (see, Hill v Board of Supervisors, 119 NY 344; S & J Deli v New York Prop. Ins. Underwriting Assn., supra; Kahn v Trans World Airlines, supra).
The toxic tort revival statute did not create a new cause of action. As its popular name suggests, the statute revived actions that had been dismissed as time barred as well as personal injury causes of action that were time barred because the injury had not been diagnosed within the statutory period (see, Hymowitz v Lilly & Co., 73 NY2d 487, 504, supra; Besser v Squibb & Sons, 146 AD2d 107, 115, affd 75 NY2d 847; Walsh v Armstrong World Indus., 700 F Supp 783, 785). A Statute of Limitations, when imposed as a time bar, does not eliminate the substantive right; it merely suspends the remedy (Siegel, NY Prac § 34). The Legislature could, at any time, repeal the Statute of Limitations, and the substantive right could be enforced by an action (Hulbert v Clark, 128 NY 295, 298). Moreover, a cause of action may be enforced despite the time bar where a defendant waives the Statute of Limitations by failing to bring a preanswer motion for dismissal or by failing to plead the defense in his answer (see, CPLR 3211 [e]; Siegel, op. cit., § 274).
In Singer v Lilly & Co. (supra), the First Department concluded that the revival statute constituted a condition precedent because the statute " 'in a sense created a new right of action’ ” (supra, at 215). We decline to adopt that position. The courts consistently have treated revival statutes as enactments which merely remove the statutory time bar and which extend the time to bring the preexisting action, not as statutes creating a new cause of action (see, Gallewski v Hentz & Co., 301 NY 164, supra; Robinson v Robins Dry Dock & Repair Co., 238 NY 271; Matter of McCann v Walsh Constr. Co., 282 App Div 444, affd 306 NY 904, supra), and we perceive no reason to depart from that approach.3 We conclude, therefore, that Supreme Court properly denied defendants’ motions for sum*42mary judgment dismissing the complaint upon Statute of Limitations grounds.

. We note that two authorities have referred to the revival statute as a Statute of Limitations (see, Siegel, Sept. 1986 NY St L Dig, at 2, col 2; 1 Weinstein-Korn-Miller, NY Civ Frac If 214-C.07, at 2-294). We are not persuaded by the dissenter’s suggestion that these authorities, by stating that the revival period ends on July 30, 1987, impliedly recognize the revival period as a condition precedent. Such language amounts to no more than a calculation of the termination date of the revival period based upon a fixed beginning date. That same calculation may be made for any Statute of Limitations. For example, if a person is injured in an automobile accident on July 30, 1984, CPLR 214 in effect provides that a negligence action must be commenced by July 30, 1987. The authorities above-mentioned do not discuss whether tolling provisions can be applied to the revival period, and no implication can be drawn from the context of the authorities that they view the revival statute as a condition precedent. Indeed, Professor Siegel, in discussing whether the revival statute applied to an action commenced before the statutory period, could have stated that, where conditions precedent are involved, "an optimistic assumption at the price of action may be a foolish luxury” (Siegel, NY St L Dig, op. cit., at 2, col 2). He did not do so, *40and in our view, his use of the term "statute of limitations” was meaningful, deliberate and consistent with our position that the revival statute is an extension of the preexisting Statute of Limitations.


. The language quoted in the Singer decision is as follows: " '[T]he Legislature properly determined that it would be more fair for all plaintiffs to uniformly now have one year to bring their actions, rather than for the courts to begin drawing arbitrary lines transecting this area’s shades of gray.’ ” (Singer v Lilly & Co., 153 AD2d 210, 216.)


. Hill v Board of Supervisors (119 NY 344), which was cited in Singer does not support a contrary conclusion. In Hill, the Legislature enacted a special law to authorize an action to be brought against a city or county for compensation for damage to property caused by a mob or riot. The legisla*42tian further provided that ''[n]o action shall be maintained under the provisions of this act, unless the same shall be brought within three months after the loss or injury” (L 1855, ch 428, § 5). As the court noted, the special law was “the only authority for maintaining such an action” (Hill v Board of Supervisors, supra, at 346). Plaintiffs claim is a common-law action, not one maintainable solely by the same statutory authority imposing the time period.